--------------------------------------------------------------------------------

Exhibit 10.2
 
GREENHOUSE HOLDINGS, INC.
2010 EQUITY INCENTIVE PLAN




1.             Purpose. The purpose of this Equity Incentive Plan (the “Plan”)
is to advance the interests of GreenHouse Holdings, Inc. (the “Company”) and its
Affiliates (as defined below) by inducing eligible individuals of outstanding
ability and potential to join and remain with, or to provide consulting or
advisory services to, the Company or its Affiliates, by encouraging and enabling
eligible employees, Outside Directors (as defined below), consultants, and
advisors to acquire proprietary interests in the Company, and by providing
participating eligible employees, Outside Directors, consultants, and advisors
with an additional incentive to promote the success of the Company. These
purposes are accomplished by providing for the granting of Incentive Stock
Options, Nonqualified Stock Options, Reload Options, Stock Appreciation Rights,
and Restricted Stock (all as defined below) to eligible employees, Outside
Directors, consultants, and advisors.


2.             Definitions. As used in the Plan, the following terms have the
meanings indicated:


(a)           “Affiliate” means a “parent corporation” or a “subsidiary
corporation” (as set forth in Code Sections 424(e) and 424(f), respectively) of
the Company.


(b)           “Applicable Withholding Taxes” means the aggregate minimum amount
of federal, state, local, and foreign income, payroll, and other taxes that an
Employer is required to withhold in connection with the grant, vesting, or
exercise of any Award.


(c)           “Award” means an Incentive Stock Option, a Nonqualified Stock
Option, a Reload Option, a Stock Appreciation Right, or Restricted Stock.


(d)           “Beneficiary” means the person or entity designated by the
Participant, in a form approved by the Company, to exercise the Participant’s
rights with respect to an Award after the Participant’s death. If the
Participant does not validly designate a Beneficiary, or if the designated
person no longer exists, then the Participant’s Beneficiary shall be his or her
estate.


(e)           “Board” means the Board of Directors of the Company.


(f)           “Cause” shall have the same meaning given to such term (or other
term of similar meaning) in Employment Agreement for purposes of termination of
employment under such agreement, and in the absence of any such agreement or if
such agreement does not include a definition of “Cause” (or other term of
similar meaning), the term “Cause” shall mean (i) any material breach by the
Participant of any agreement to which the Participant and the Company or an
Affiliate are parties, (ii) any continuing act or omission to act by the
Participant which may have a material and adverse effect on the Company’s
business or on the Participant’s ability to perform services for the Company or
an Affiliate, including, without limitation, the commission of any crime (other
than minor traffic violations), or (iii) any material misconduct or material
neglect of duties by the Participant in connection with the business or affairs
of the Company or an Affiliate.


(g)           “Change in Control” means, unless such term or an equivalent term
is otherwise defined with respect to an Award by the Participant’s Award
agreement, any Employment Agreement or in a written contract of service, the
occurrence of any of the following:


(i)            any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
the Company representing more than fifty percent (50%) of the total combined
voting power of the Company’s then-outstanding securities entitled to vote
generally in the election of Directors; provided, however, that the following
acquisitions shall not constitute a Change in Control: (1) an acquisition by any
such person who on the Effective Date is the beneficial owner of more than fifty
percent (50%) of such voting power, (2) any acquisition directly from the
Company, including, without limitation, a public offering of securities, (3) any
acquisition by the Company, or (4) any acquisition by an entity owned directly
or indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of the voting securities of the Company; or

 
 

--------------------------------------------------------------------------------

 

(ii)           an Ownership Change Event or series of related Ownership Change
Events (collectively, a “Transaction”) in which the stockholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding securities entitled
to vote generally in the election of Directors or, in the case of an Ownership
Change Event described in Section 2(x)(iii), the entity to which the assets of
the Company were transferred (the “Transferee”), as the case may be; or
 
(iii)           a liquidation or dissolution of the Company.
 
provided, however, that a Change in Control shall be deemed not to include a
transaction described in subsections (i) or (ii) of this paragraph (g) in which
a majority of the members of the board of directors of the continuing, surviving
or successor entity, or parent thereof, immediately after such transaction is
comprised of incumbent Directors. For purposes of the preceding sentence,
indirect beneficial ownership shall include, without limitation, an interest
resulting from ownership of the voting securities of one or more corporations or
other business entities which own the Company or the Transferee, as the case may
be, either directly or through one or more subsidiary corporations or other
business entities. The Committee shall have the right to determine whether
multiple sales or exchanges of the voting securities of the Company or multiple
Ownership Change Events are related, and its determination shall be final,
binding and conclusive.
 
(h)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any rulings or regulations promulgated thereunder.


(i)            “Committee” means the Board, the Compensation Committee of the
Board, or such other committee of the Board as the Board appoints to administer
the Plan; provided, however, that should Section 162(m) of the Code and Section
16 of the Securities Exchange Act of 1934 apply to Awards under the Plan, if any
member of the Committee does not qualify as both an “outside director” for
purposes of Code Section 162(m) and a “non-employee director” for purposes of
Rule 16b-3, the remaining members of the Committee (but not less than two
members) shall be constituted as a subcommittee of the Committee to act as the
Committee for purposes of the Plan.


(j)            “Commission” means the U.S. Securities and Exchange Commission.


(k)           “Company” means GreenHouse Holdings, Inc., a Nevada corporation,
and its subsidiaries.


(l)            “Company Stock” means common stock, par value $.001 per share, of
the Company. In the event of a change in the capital structure of the Company
affecting the common stock (as provided in Section 14), the shares resulting
from such a change in the common stock shall be deemed to be Company Stock
within the meaning of the Plan.


(m)          “Date of Grant” means the date on which the Committee grants an
Award, or such future date as may be determined by the Committee.


(n)           “Disability” means a disability within the meaning of Code Section
22(e)(3).


(o)           “Employer” means the Company and each Affiliate that employs one
or more Participants.

 
 

--------------------------------------------------------------------------------

 

(p)           “Employment Agreement” means any written employment or other
similar agreement between the Participant and the Company or an Affiliate.


(q)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.


(r)            “Fair Market Value” means on any given date the fair market value
of Company Stock as of such date, as determined by the Committee. If the Company
Stock is listed on a national securities exchange or traded on the
over-the-counter market, Fair Market Value means the closing selling price or,
if not available, the closing bid price or, if not available, the high bid price
of the Company Stock quoted on such exchange, or on the over-the-counter market
as reported by the NASDAQ Stock Market (“NASDAQ”), or if the Company Stock is
not listed on NASDAQ, then by the National Quotation Bureau, Incorporated, on
the day immediately preceding the day on which the Award is granted or
exercised, as the case may be, or, if there is no selling or bid price on that
day, the closing selling price, closing bid price, or high bid price on the most
recent day which precedes that day and for which such prices are available.


(s)           “Incentive Stock Option” means an Option that qualifies for
favorable income tax treatment under Code Section 422.


(t)            “Mature Shares” means shares of Company Stock for which the
shareholder has good title, free and clear of all liens and encumbrances.


(u)           “Nonqualified Stock Option” means an Option that is not an
Incentive Stock Option.


(v)           “Option” means a right to purchase Company Stock granted under the
Plan, at a price determined in accordance with the Plan.


(w)          “Outside Director” means a member of the Board who is not an
employee of, or a consultant or advisor to, the Company or an Affiliate as of
the Date of Grant.


(x)           “Ownership Change Event” means the occurrence of any of the
following with respect to the Company: (i) the direct or indirect sale or
exchange in a single or series of related transactions by the stockholders of
the Company of more than fifty percent (50%) of the voting stock of the Company;
(ii) a merger or consolidation in which the Company is a party; or (iii) the
sale, exchange, or transfer of all or substantially all of the assets of the
Company (other than a sale, exchange or transfer to one or more subsidiaries of
the Company).


(y)           “Participant” means any employee, Outside Director, consultant, or
advisor (including independent contractors, professional advisors, and service
providers) of the Company or an Affiliate who receives an Award under the Plan.


(z)            “Restricted Stock” means Company Stock awarded under Section 9 of
the Plan.


(aa)          “Reload Option” means a reload option grant made in accordance
with Section 7 of the Plan.


(bb)         “Rule 16b-3” means Rule 16b-3 of the Commission promulgated under
the Exchange Act. A reference in the Plan to Rule 16b-3 shall include a
reference to any corresponding rule (or number redesignation) of any amendments
to Rule 16b-3 enacted after the effective date of the Plan’s adoption.


(cc)          “Securities Act” means the Securities Act of 1933, as amended.

 
 

--------------------------------------------------------------------------------

 

(dd)         “Stock Appreciation Right” means a right to receive amounts awarded
under Section


3.             Stock. Subject to Section 14 of the Plan, there shall be reserved
for issuance under the Plan an aggregate of 2,000,000 shares of Company Stock,
which may be authorized but unissued shares, or shares held in the Company’s
treasury, or shares purchased from stockholders expressly for use under the
Plan. In addition, shares allocable to Awards granted under the Plan that
expire, are forfeited, are cancelled without the delivery of the shares, or
otherwise terminate unexercised, may again be available for Awards under the
Plan. For purposes of determining the number of shares that are available for
Awards under the Plan, the number shall also include the number of shares
surrendered by a Participant actually or by attestation or retained by the
Company in payment of Applicable Withholding Taxes, and any Mature Shares
surrendered by a Participant upon exercise of an Option or in payment of
Applicable Withholding Taxes. Shares issued under the Plan through the
settlement, assumption, or substitution of outstanding awards or obligations to
grant future awards as a condition of an Employer acquiring another entity shall
not reduce the maximum number of shares available for delivery under the Plan.


4.             Eligibility. Subject to the terms of the Plan, the Committee
shall have the power and complete discretion, as provided in Section 13, to
select eligible employees, Outside Directors, consultants, and advisors to
receive an Award under the Plan; provided, however, that any Award shall be
subject to the following terms and conditions:


(a)           Only those individuals who are employees (including officers) of
the Company or an Affiliate at the Date of Grant shall be eligible to receive an
Incentive Stock Option under the Plan.


(b)           All employees (including officers) and Outside Directors of, or
consultants and advisors to, either the Company or an Affiliate at the Date of
Grant shall be eligible to receive Nonqualified Stock Options, Stock
Appreciation Rights, and Restricted Stock; provided, however, that Nonqualified
Stock Options, Stock Appreciation Rights, and Restricted Stock may not be
granted to any such consultants and advisors unless (i) bona fide services have
been or are to be rendered by such consultant or advisor and (ii) such services
are not in connection with the offer or sale of securities in a capital raising
transaction.


(c)           Anything herein to the contrary notwithstanding, any recipient of
an Award under the Plan must be includable in the definition of “employee”
provided in the general instructions to Form S-8 Registration Statement under
the Securities Act.


(d)           The grant of an Award shall not obligate an Employer to pay any
employee, Outside Director, consultant, or advisor any particular amount of
remuneration, to continue the employment of the employee or engagement of the
Outside Director, consultant, or advisor after the grant, or to make further
grants to the employee, Outside Director, consultant, or advisor at any time
thereafter.


5.             Stock Options.


(a)           The Committee may make grants of Options to Participants. Except
as otherwise provided herein, the Committee shall determine the number of shares
for which Options are granted, the Option exercise price per share, whether the
Options are Incentive Stock Options or Nonqualified Stock Options, and any other
terms and conditions to which the Options are subject.


(b)           The exercise price of shares of Company Stock covered by an Option
shall be not less than 100 percent of the Fair Market Value of Company Stock on
the Date of Grant. Except as provided in Section 14, (i) the exercise price of
an Option may not be decreased after the Date of Grant and (ii) a Participant
may not surrender an Option in consideration for the grant of a new Option with
a lower exercise price or another Award.

 
 

--------------------------------------------------------------------------------

 

(c)           All Options granted hereunder shall be subject to the following
terms and conditions:


(i)            All Options shall be evidenced by a written stock option
agreement (the “Stock Option Agreement”) setting forth all the relevant terms of
the Award.


(ii)           No Option shall be exercisable more than 10 years after the Date
of Grant.


(iii)          The aggregate Fair Market Value, determined at the Date of Grant,
of shares for which Incentive Stock Options become exercisable by a Participant
during any calendar year shall not exceed $100,000 and any amount in excess of
$100,000 shall be treated as a Non-Qualified Stock Option. The maximum aggregate
number of shares for which Incentive Stock Options may be issued under the Plan
to any Participant in any calendar year shall be 200,000.


(iv)          If an Incentive Stock Option is granted to an employee who owns,
at the Date of Grant, more than 10 percent of the total combined voting power of
all classes of stock of the Company or an Affiliate, then (A) the option price
of the shares subject to the Incentive Stock Option shall be at least 110% of
the Fair Market Value of the Company Stock at the Date of Grant and (B) such
Incentive Stock Option shall not be exercisable after the expiration of 5 years
from the Date of Grant.


(v)           Subject to earlier termination of the Option as otherwise provided
herein and unless otherwise provided in any Employment Agreement or as provided
by the Committee in the grant of an Option and set forth in or incorporated into
the Stock Option Agreement: (A) if the employment of an employee by, or the
services of an Outside Director for, or consultant or advisor to, the Company or
an Affiliate should be terminated for Cause or terminated voluntarily by the
grantee, then any outstanding Option shall terminate immediately, (B) if such
employment or services terminates for any other reason, any such Option
exercisable as of the date of termination may be exercised at any time within
three months of termination. For purposes of this subsection, (y) the retirement
of an individual either pursuant to a pension or retirement plan maintained by
the Company or an Affiliate or at the applicable normal retirement date
prescribed from time to time by the Company shall be deemed to be termination of
the individual’s employment other than voluntarily or for Cause, and (z) an
individual who leaves the employ or services of the Company or an Affiliate to
become an employee or Outside Director of, or a consultant or advisor to, an
entity that has assumed the Option as a result of a corporate reorganization or
the like shall not be considered to have terminated employment or services.


(vi)          Subject to earlier termination of the Option as otherwise provided
herein and unless otherwise provided in any Employment Agreement or as provided
by the Committee in the grant of an Option and set forth in or incorporated into
the Stock Option Agreement, if the holder of an Option under the Plan ceases
employment or services because of Disability while employed by, or while serving
as an Outside Director for or a consultant or advisor to, the Company or an
Affiliate, then such Option may, subject to the provisions of subsection (viii)
below, be exercised at any time within one year after the termination of
employment or services due to the Disability.


(vii)         Subject to earlier termination of the Option as otherwise provided
herein and unless otherwise provided in any Employment Agreement or as provided
by the Committee in the grant of an Option and set forth in or incorporated into
the Stock Option Agreement, if the holder of an Option under the Plan dies (A)
while employed by, or while serving as an Outside Director for or a consultant
or advisor to, the Company or an Affiliate, or (B) within three months after the
termination of employment or services other than voluntarily by the grantee or
for Cause, then such Option may, subject to the provisions of subsection (viii)
below, be exercised by the Participant’s Beneficiary at any time within one year
after the Participant’s death.


(viii)        An Option may not be exercised after termination of employment,
termination of directorship, termination of consulting or advisory services,
Disability or death except to the extent that the holder was entitled to
exercise the Option at the time of such termination or as otherwise provided in
a currently effective written Employment Agreement, consulting agreement or
other related agreement executed between the Company and the employee, Outside
Director or consultant or advisor, and in any event may not be exercised after
the expiration of the Option in accordance with the terms of the grant.

 
 

--------------------------------------------------------------------------------

 

(ix)           The employment relationship of an employee of the Company or an
Affiliate shall be treated as continuing intact while the employee is on
military or sick leave or other bona fide leave of absence if such leave does
not exceed 90 days or, if longer, so long as the employee’s right to
reemployment is guaranteed either by statute or by contract.


(d)           The holder of any Option granted under the Plan shall have none of
the rights of a stockholder with respect to the shares covered by the Option
until such stock shall be transferred to the holder upon the exercise of the
Option.


6.             Grants to Outside Directors. Awards, other than Incentive Stock
Options, may be made to Outside Directors. The Committee shall have the power
and complete discretion to select Outside Directors to receive Awards. The
Committee shall have the complete discretion, under provisions consistent with
Section 13, to determine the terms and conditions, the nature of the Award and
the number of shares to be allocated as part of each Award for each Outside
Director. The grant of an Award shall not obligate the Company to make further
grants to the Outside Director at any time thereafter or to retain any person as
a director for any period of time.


7.             Reload Options. The Committee may grant Options with a reload
feature. A reload feature shall only apply when the exercise price is paid by
delivery of Company Stock in accordance with Section 10. The Stock Option
Agreement for the Option containing the reload feature shall provide that the
holder of the Option shall receive, contemporaneously with the payment of the
exercise price in shares of Company Stock, a Reload Option to purchase that
number of shares of Company Stock equal to the sum of (i) the number of shares
used to exercise the Option, and (ii) with respect to Nonqualified Stock
Options, the number of shares used to satisfy Applicable Withholding Taxes. The
terms of the Plan applicable to the Option shall be equally applicable to the
Reload Option with the following exceptions: the option price per share of
Company Stock deliverable upon the exercise of the Reload Option (i) in the case
of a Reload Option that is an Incentive Stock Option being granted to a
Participant who owns more than 10 percent of the total combined voting power of
all classes of stock of the Company or an Affiliate, shall be 110% of the Fair
Market Value of a share of Company Stock on the Date of Grant of the Reload
Option, and (ii) in the case of a Reload Option which is an Incentive Stock
Option being granted to any other Participant, or which is a Nonqualified Stock
Option, shall be the Fair Market Value of a share of Company Stock on the Date
of Grant of the Reload Option. The term of the Reload Option shall be the same
as the Option which gave rise to the Reload Option. If the exercise price of an
Option containing a reload feature is paid in cash and not in shares of Company
Stock, the reload feature shall have no application with respect to such
exercise.


8.             Stock Appreciation Rights. Concurrently with the award of any
Option to purchase one or more shares of Company Stock, the Committee may, in
its sole discretion, award to the optionee with respect to each share of Company
Stock covered by an Option a related Stock Appreciation Right, which permits the
optionee to be paid the appreciation on the related Option in lieu of exercising
the Option. The Committee shall establish as to each award of Stock Appreciation
Rights the terms and conditions to which the Stock Appreciation Rights are
subject; provided, however, that the following terms and conditions shall apply
to all Stock Appreciation Rights:


(a)           A Stock Appreciation Right granted with respect to an Incentive
Stock Option must be granted together with the related Option. A Stock
Appreciation Right granted with respect to a Nonqualified Stock Option may be
granted together with the grant of the related Option.


(b)           A Stock Appreciation Right shall entitle the Participant, upon
exercise of the Stock Appreciation Right, to receive in exchange an amount equal
to the excess of (i) the Fair Market Value on the date of exercise of Company
Stock covered by the surrendered Stock Appreciation Right over (ii) the Fair
Market Value of Company Stock on the Date of Grant of the Stock Appreciation
Right. The Committee may limit the amount that the Participant will be entitled
to receive upon exercise of a Stock Appreciation Right.

 
 

--------------------------------------------------------------------------------

 

(c)           A Stock Appreciation Right may be exercised only if and to the
extent the underlying Option is exercisable, and a Stock Appreciation Right may
not be exercisable in any event more than 10 years after the Date of Grant.


(d)           A Stock Appreciation Right may only be exercised at a time when
the Fair Market Value of Company Stock covered by the Stock Appreciation Right
exceeds the Fair Market Value of Company Stock on the Date of Grant of the Stock
Appreciation Right. The Stock Appreciation Right may provide for payment in
Company Stock or cash, or a fixed combination of Company Stock and cash, or the
Committee may reserve the right to determine the manner of payment at the time
the Stock Appreciation Right is exercised.


(e)           To the extent a Stock Appreciation Right is exercised, the
underlying Option shall be cancelled, and the shares of Company Stock
represented by the Option shall no longer be available for Awards under the
Plan.


9.             Restricted Stock Awards.


(a)           The Committee may make grants of Restricted Stock to a
Participant. The Committee shall establish as to each award of Restricted Stock
the terms and conditions to which the Restricted Stock is subject, including the
period of time before which all restrictions shall lapse and the Participant
shall have full ownership of the Company Stock. The Committee in its discretion
may award Restricted Stock without cash consideration. All Restricted Stock
Awards shall be evidenced by a Restricted Stock Agreement setting forth all the
relevant terms of the Award.


(b)           Restricted Stock may not be sold, assigned, transferred, pledged,
hypothecated, or otherwise encumbered or disposed of until the restrictions have
lapsed or been removed. Certificates representing Restricted Stock shall be held
by the Company until the restrictions lapse, and the Participant shall provide
the Company with appropriate stock powers endorsed in blank.


10.           Method of Exercise of Options.


(a)           Options may be exercised by the Participant (or his or her legal
guardian or personal representative) by giving written notice of the exercise to
the Company at its principal office (attention of the Corporate Secretary)
pursuant to procedures established by the Company. The notice shall state the
number of shares the Participant has elected to purchase under the Option. Such
notice shall be accompanied, or followed within 10 days of delivery thereof, by
payment of the full exercise price of such shares. The exercise price may be
paid in cash by means of a check payable to the order of the Company or, if the
terms of an Option permit, (i) by delivery or attestation of Mature Shares
(valued at their Fair Market Value) in satisfaction of all or any part of the
exercise price, (ii) by delivery of a properly executed exercise notice with
irrevocable instructions to a broker to deliver to the Company the amount
necessary to pay the exercise price from the sale or proceeds of a loan from the
broker with respect to the sale of Company Stock or a broker loan secured by the
Company Stock, (iii) by such other consideration as may be approved by the
Committee from time to time to the extent permitted by applicable law, or (iv)
by any combination of (i) through (iii) hereof.


(b)           Unless prior to the exercise of the Option the shares issuable
upon such exercise have been registered with the Securities and Exchange
Commission pursuant to the Securities Act of 1933, the notice of exercise shall
be accompanied by a representation or agreement of the individual or entity
exercising the Option to the Company to the effect that such shares are being
acquired for investment purposes and not with a view to the distribution
thereof, and such other documentation as may be required by the Company, unless
in the opinion of counsel to the Company such representation, agreement or
documentation is not necessary to comply with any such act.

 
 

--------------------------------------------------------------------------------

 

(c)           The Company shall not be obligated to deliver any Company Stock
until the shares have been listed on each securities exchange or market on which
the Company Stock may then be listed or until there has been qualification under
or compliance with such federal or state laws, rules or regulations as the
Company may deem applicable. The Company shall use reasonable efforts to obtain
such listing, qualification and compliance.


11.           Tax Withholding. Each Participant shall agree as a condition of
receiving an Award payable in the form of Company Stock to pay to the Employer,
or make arrangements satisfactory to the Employer regarding the payment to the
Employer of, Applicable Withholding Taxes. Under procedures established by the
Committee or its delegate, a Participant may elect to satisfy Applicable
Withholding Taxes by (i) making a cash payment or authorizing additional
withholding from cash compensation, (ii) delivering Mature Shares (valued at
their Fair Market Value), or (iii) if the applicable Stock Option Agreement or
Restricted Stock Agreement permits, having the Company retain that number of
shares of Company Stock (valued at their Fair Market Value) that would satisfy
all or a specified portion of the Applicable Withholding Taxes.


12.           Transferability of Awards. Awards shall not be transferable except
by will or by the laws of descent and distribution.


13.           Administration of the Plan.


(a)           The Committee shall administer the Plan. Subject to the terms and
conditions set forth in the Plan, the Committee shall have general authority to
impose any term, limitation, or condition upon an Award that the Committee deems
appropriate to achieve the objectives of the Award and of the Plan. The
Committee may adopt rules and regulations for carrying out the Plan with respect
to Participants and Beneficiaries. The interpretation and construction of any
provision of the Plan by the Committee shall be final and conclusive as to any
Participant or Beneficiary.


(b)           The Committee shall have the power to amend the terms and
conditions of previously granted Awards so long as the terms as amended are
consistent with the terms of the Plan and provided that the consent of the
Participant is obtained with respect to any amendment that would be detrimental
to him or her, except that such consent will not be required if such amendment
is for the purpose of complying with Rule 16b-3 or any requirement of the Code
or of other securities laws applicable to the Award.


(c)           The Committee shall have the power and complete discretion (i) to
delegate to any individual, or to any group of individuals employed by the
Company or any Affiliate, the authority to grant Awards under the Plan and (ii)
to determine the terms and limitations of any delegation of authority; provided,
however, that the Committee may not delegate power and discretion to the extent
such action would cause noncompliance with, or the imposition of penalties,
excise taxes, or other sanctions under, applicable corporate law, Rule 16b-3,
Code Section 162(m) or 409A, or any other applicable securities or tax law.


(d)           The Committee shall have the power to include one or more
provisions in the terms of Award grants to provide for the cancellation of an
outstanding Award in the event the Participant violates any agreement or other
obligation dealing with non-competition, non-solicitation or protection of the
Company’s confidential information.


14.           Change in Capital Structure; Change of Control.


(a)           Change in Capital Structure. In the event of a stock dividend,
stock split, or combination of shares, share exchange, share distribution,
recapitalization or merger in which the Company is the surviving corporation, a
spin-off or split-off of a subsidiary or Affiliate, or other change in the
Company’s capital stock (including, but not limited to, the creation or issuance
to shareholders generally of rights, options, or warrants for the purchase of
common stock or preferred stock of the Company), the aggregate number and kind
of shares of stock or securities of the Company to be subject to the Plan and to
Awards then outstanding or to be granted, the maximum number of shares or
securities which may be delivered under the Plan under Sections 3, 5(b), or 8,
the per share exercise price of Options, the terms of Awards, and other relevant
provisions shall be proportionately and appropriately adjusted by the Committee
in its discretion, and the determination of the Committee shall be binding on
all persons. If the adjustment would produce fractional shares with respect to
any unexercised Option, the Committee may adjust appropriately and in a
nondiscriminatory manner the number of shares covered by the Option so as to
eliminate the fractional shares.

 
 

--------------------------------------------------------------------------------

 

(b)           Effect of Change in Control on Options and Stock Appreciation
Rights. Subject to the terms of any Employment Agreement, the Committee may
provide in an Award agreement for, or in the event of a Change in Control may
take such actions as it deems appropriate to provide for, any one or more of the
following:


(i)           Accelerated Vesting. The Committee may provide for the
acceleration of the exercisability and vesting in connection with a Change in
Control of any or all outstanding Options and Stock Appreciation Rights and
shares acquired upon the exercise thereof upon such conditions, including
termination of the Participant’s service prior to, upon, or following such
Change in Control, and to such extent as the Committee shall determine.
 
(ii)           Assumption or Substitution. In the event of a Change in Control,
the surviving, continuing, successor, or purchasing entity or parent thereof, as
the case may be (the “Acquiror”), may, without the consent of any Participant,
either assume or continue the Company’s rights and obligations under any or all
outstanding Options and Stock Appreciation Rights or substitute for any or all
outstanding Options and Stock Appreciation Rights substantially equivalent
options and stock appreciation rights (as the case may be) for the Acquiror’s
stock. Any Options or Stock Appreciation Rights which are neither assumed or
continued by the Acquiror in connection with the Change in Control nor exercised
as of the time of consummation of the Change in Control shall terminate and
cease to be outstanding effective as of the time of consummation of the Change
in Control.
 
(iii)          Cash-Out. The Committee may, in its sole discretion and without
the consent of any Participant, determine that, upon the occurrence of a Change
in Control, each or any Option or Stock Appreciation Right outstanding
immediately prior to the Change in Control shall be canceled in exchange for a
payment with respect to each vested share (and each unvested share, if so
determined by the Committee) of Company Stock subject to such canceled Option or
Stock Appreciation Right in (A) cash, (B) stock of the Company or of a
corporation or other business entity a party to the Change in Control, or (C)
other property which, in any such case, shall be in an amount having a Fair
Market Value equal to the excess of the Fair Market Value of the consideration
to be paid per share of Company Stock in the Change in Control over the exercise
price per share under such Option or Stock Appreciation Right (the “Spread”). In
the event such determination is made by the Committee, the Spread (reduced by
applicable withholding taxes, if any) shall be paid to Participants in respect
of the vested portion (and unvested portion, if so determined by the Committee)
of their canceled Options and Stock Appreciation Rights as soon as practicable
following the date of the Change in Control.
 
(iv)          Effect of Change in Control on Restricted Stock Awards. The
Committee may provide for the acceleration of the vesting of the shares subject
to the Restricted Stock Award upon such conditions, including termination of the
Participant’s services to the Company prior to, upon, or following such Change
in Control, and to such extent as the Committee shall determine.


15.           Effective Date. The effective date of the Plan is ___ ___, 2009.
The Plan shall be submitted to the shareholders of the Company for approval.
Until (i) the Plan has been approved by the Company’s shareholders, and (ii) the
requirements of any applicable federal or state securities laws have been met,
no Restricted Stock shall be awarded, and no Option shall be granted or
exercisable, that is not contingent on these events.


16.           Termination, Modification. If not sooner terminated by the Board,
this Plan shall terminate at the close of business on January 2, 2020.  No
Awards shall be made under the Plan after its termination. The Board may amend
or terminate the Plan as it shall deem advisable; provided, however, that no
change shall be made that increases the total number of shares of Company Stock
reserved for issuance pursuant to Awards granted under the Plan (except pursuant
to Section 14), or reduces the minimum exercise price for Options, or exchanges
an Option for another Award, unless such change is authorized by the
shareholders of the Company. Except as otherwise specifically provided herein, a
termination or amendment of the Plan shall not, without the consent of the
Participant, adversely affect a Participant’s rights under an Award previously
granted to him or her.

 
 

--------------------------------------------------------------------------------

 

17.           American Jobs Creation Act of 2004.
 
(a)           It is intended that the Plan comply in all applicable respects
with Code Sections 409A(a)(2) through (4), as it may be amended from time to
time, and any rulings, regulations, or other guidelines promulgated under either
or both statutes (such statutes, rulings, regulations and other guidelines to be
referred to collectively herein as “Section 409A”). This Plan, and any
amendments thereto, shall therefore be interpreted and implemented at all times
so as to (i) ensure compliance with Section 409A and (ii) avoid any penalty or
early taxation of any payment or benefit under the Plan.


(b)           Anything herein to the contrary notwithstanding, the Board shall
approve and implement such amendments as it deems necessary or desirable to
ensure compliance with Section 409A and to avoid any penalty or early taxation
of any payment or benefit under this Plan; provided, however, that no change
shall be made that increases the total number of shares of Company Stock
reserved for issuance pursuant to Awards granted under the Plan (except pursuant
to Section 14), or reduces the minimum exercise price for Options, or exchanges
an Option for another Award, unless such change is authorized by the
shareholders of the Company. No such amendment shall require the consent of any
Participant.


18.           Interpretation and Venue. Except to the extent preempted by
applicable federal law, the terms of this Plan shall be governed by the laws of
the State of Nevada without regard to its conflict of laws rules.
 
 

--------------------------------------------------------------------------------